DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a bacterial infection in a subject in need thereof comprising administering a composition comprising effective amounts of hydrogen peroxide and an aqueous extract of Camellia sinensis leaf, polyphenols (tannins) from Chinese gall and/or Punica granatum rind, does not reasonably provide enablement for a method of blocking a gram-negative bacteria from expressing a virulence factor, the method comprising contacting the gram-negative bacteria with an aqueous solution having a combination of a water soluble polyphenol and hydrogen peroxide.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  The claims are drawn to a method of blocking a gram-negative bacteria from expressing a virulence factor, the method comprising contacting the gram-negative bacteria with an aqueous solution having a combination of a water soluble polyphenol and hydrogen peroxide.
The nature of the invention is complex in that the claims envision that any gram-negative bacteria is blocked from expressing any virulence factor and that any polyphenol can be used in combination with hydrogen peroxide for this effect.
Breadth of the Claims: The claims are broad in that the claims recite a method of blocking a gram-negative bacteria from expressing a virulence factor, the method comprising contacting the gram-negative bacteria with an aqueous solution having a combination of a water soluble polyphenol and hydrogen peroxide.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  
Guidance of the Specification and Existence of Working Examples:  The specification describes administering a composition comprising a water extract of tea leaves in combination with hydrogen peroxide for treating a bacterial infection in chickens and a method of administering a water extract of pomegranate peel with hydrogen peroxide to treat bacterial infections in chickens. There are also several in vitro examples that demonstrate the efficacy of both compositions on various types of bacterial colonies.
The specification envisions that by administering an aqueous composition comprising a combination of a water soluble polyphenol and hydrogen peroxide will have utility in humans by blocking a gram-negative bacteria from expressing a virulence factor.
However, no working examples are provided with regard to a method of blocking a gram-negative bacteria from expressing a virulence factor, the method comprising contacting the gram-negative bacteria with an aqueous solution having a combination of a water soluble polyphenol and hydrogen peroxide.
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped. 
“N?ic” teaches that there are three levels of cleaning surfaces and it depends upon the surface and the requirements.  For example, sanitizer is effective against bacteria and can be used on household surfaces and food prep spaces, disinfectants, which are used on household surfaces and medical settings, and sterilizers, which are used on medical instruments and research supplies.  Bleach can be used in different manners, but it is important to know what bleach product can be used where. Therefore, there is variation in the safety for sanitizers, disinfectants and sterilizers.
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method of blocking a gram-negative bacteria from expressing a virulence factor, the method comprising contacting the gram-negative bacteria with an aqueous solution having a combination of a water soluble polyphenol and hydrogen peroxide.
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to use an aqueous composition comprising combination of a water soluble polyphenol and hydrogen peroxide block a gram-negative bacteria from expressing a virulence factor.  In order to carry out the claimed invention, one of ordinary skill in the art would have to identify an aqueous composition comprising combination of a water soluble polyphenol and hydrogen peroxide that can be administered in a therapeutically effective dose with an acceptable level of side-effects.
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-7 are not considered to be fully enabled by the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "the composition" in line 1.  Claim 1 from which claim 2 depends only provides support for a solution and a combination, not a composition.  There is insufficient antecedent basis for this limitation in the claim.
The metes and bounds of Claim 5 are rendered uncertain by the phrase “the method of claim 1, wherein the contacting includes treating a digestive system of a subject for diarrhea” because it is not clear how contacting the bacteria is treating digestive system of a subject for diarrhea, since the claim is drawn to contacting bacteria with a solution and not to administering a composition to a subject. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of Claim 6 are rendered uncertain by the phrase “the method of claim 1, wherein the contacting includes treating an infected tissue” because it is not clear how contacting the bacteria is treating infected tissue, since the claim is drawn to contacting bacteria with a solution and not to administering a composition to a subject. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
The metes and bounds of Claim 7 are rendered uncertain by the phrase “the method of claim 1, wherein the contacting includes accelerating wound healing” because it is not clear how contacting the bacteria is accelerating wound healing, since the claim is drawn to contacting bacteria with a solution and not to administering a composition to a subject. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Cheng et al. (N, translation provided herein).
Cheng teaches a method of feeding a food additive comprising proanthocyanidins and tannins (polyphenols) obtained by water extraction and further combining with hydrogen peroxide (See abstract and translations: last paragraph on page 8, bridging page 9 and page 10 “mode of execution”). Cheng further teaches that the method reduces the rate of infection and mortality by orally administering the composition to a subject for treatment of the digestive tract (See e.g. page 9, particularly the first third of the page and the last third of the page, and “Embodiment 7”). Cheng further teaches that the concentration of tannin (which is a polyphenol) can be 0.08 g/l and can be dried (See e.g. “Experimental procedure”)(which falls within the range claimed by Applicant). Cheng further teaches that the source for the condensed tannins can be many different plant raw materials including pomegranate peel, tea, pine bark and grape seed. (p. 4, Ln. 17-26, as-translated),
Although Cheng does not expressly teach that the composition is effective for blocking a gram-negative bacteria from expressing a virulence factor, that the composition treats diarrhea, and/or infected tissue or accelerates wound healing, the functional properties inherent to the preparation taught by Cheng because the ingredients are one and the same as disclosed in the instantly claimed invention of Applicant and Cheng clearly teaches oral administration to the digestive system of a subject, and any bacterial would inherently come into contact with the composition and provide the instantly claimed effects, particularly since the method does not require a subject or a patient population.  Thus, the instantly claimed method and effects of administration of the composition is inherent to the oral administration of the composition taught by Cheng.  Therefore, the reference anticipates the claimed subject matter.
In the alternative, even if the claimed composition and method step is not identical to the method of administering a composition comprising a polyphenol and hydrogen peroxide taught by the cited reference with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the composition taught by the cited reference is likely to intrinsically possess the same characteristics (including with respect to the instantly claimed functional effects) of the claimed particularly in view of the similar characteristics which they have been shown to share.  Thus, the claimed composition and method would have been obvious to those of ordinary skill in the art within the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the cited reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s claimed composition is different and, if so, to what extent, from that of the discussed reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Arakawa et al. (V), in view of Arendsen et al. (O, WO03009702A1, translation provided herein).
Arakawa teaches catechin has bactericidal action against gram-positive and gram-negative bacteria. Arakawa further teaches that hydrogen peroxide concentration is strongly associated with the bactericidal activity of EGCg (which is a polyphenol) (See e.g. page 280).  Arakawa further teaches that the composition is obtained by combining EGCg and hydrogen peroxide (See e.g. page 278).
Although Arakawa does not expressly teach that the composition is effective for blocking a gram-negative bacteria from expressing a virulence factor, treating diarrhea, infected tissue or promoting wound healing, the functional properties inherent to the preparation taught by Arakawa because the ingredients are one and the same as disclosed in the instantly claimed invention of Applicant.  Further, Arakawa clearly teaches treating gram negative bacteria, which would inherently provide the instantly claimed effects.  Thus, the instantly claimed method and effects of administration of the composition is inherent to the administration of the composition taught by Arakawa. 
Arakawa does not teach the source of hydrogen peroxide is sodium percarbonate.  
Arendsen teaches as an alternative to an antibiotic, animal feeds contain a source of reactive oxygen species (ROS) having antimicrobial activity. Arendsen further teaches suitable ROS include hydrogen peroxide, hydroxyl radical, peroxyl radical, nitric or nitrous oxide, sulphuric acid, ozone, peroxynitrite, hypocholorus acid, persulfate, peracetic acid and percholorate (See e.g. abstract) and may be added to the feed or may be generated in situ, by a chemical ROS generator, wherein the ROS generator can be perborate, persulphate, percarbonate (which is synonymous with sodium percarbonate). Arendsen further teaches the ROS is suitably toxic to bacteria, such as Gram positive and/or Gram negative bacteria and the gram negative bacteria(See e.g. page 4).
It would have been obvious to one of ordinary skill in the art to modify the form of the composition taught by Arakawa by providing a dry composition for reconstitution comprising hydrogen peroxide and EGCg because at the time the invention was made, it was known that a composition comprising hydrogen peroxide and comprising polyphenols is more effective than polyphenols for treating gram negative bacteria as clearly taught by Arakawa.  One would have been motivated to provide the composition in a dry form that can be reconstituted and to use sodium percarbonate as the source of hydrogen peroxide, since it was known that sodium percarbonate could be used as a source of hydrogen peroxide and is effective for killing gram negative bacteria as clearly taught by Arendsen.  The skilled artisan in the art would have understood to use a combination of hydrogen peroxide and EGCg to more effectively kill gram negative bacteria with expectation of success.  A person of ordinary skill in the art would have understood to use a combination of hydrogen peroxide and EGCg as a composition in a dry form for killing gram negative bacteria. Therefore, the skilled artisan would have been motivated to use hydrogen peroxide and EGCg for inhibiting gram negative bacteria based upon the beneficial teachings of the above references. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6 and 11 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,343,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a method of treating a bacterial infected tissue comprising administering to said tissue an effective amount of a composition comprising hydrogen peroxide and a water extract of pomegranate peel further comprising a tannin (which reads on a polyphenol).  Although the claims in the instant application are broader than the claims in patent ‘552, they encompass the same subject matter.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699